DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliermans (US 6,407,144, of record).
Fliermans is directed to a rubber composition designed for a wide range of tire components, such as the tread, sidewalls, beads, carcass plies, and belts (Column 10, Lines 56+).  More particularly, said composition includes a combination of a base polymer matrix (first elastomer composition) and crumb rubber or recycled rubber (second elastomer composition), wherein said crumb rubber can be included at loadings greater than 20% (Column 9, Lines 62+).  
In terms of the physical properties, Tables 3 and 4 suggest that the inventive composition (combination of new tire rubber compound and 20% Bio/Microwave-treated crumb rubber compound) has slightly reduced elastic shear modulus (G’ of 2.670 MPa as compared to 2.582 MPa), while providing improved energy at break and elongation at break.  This, in turn suggests that the crumb rubber compound by itself (claimed second elastomer composition) would have an inferior shear modulus, as compared to the new tire compound.  While an exact ratio between the dynamic shear modulus of the first elastomer composition 
Also, regarding claim 20, a fair reading of Fliermans suggests the use of crumb rubber or recycled rubber in any number of tire applications, including those in the sidewall region and the crown region (Column 10, Lines 56+).   
Lastly, with respect to claim 20, the language “during manufacture of the tire and prior to molding the tire, the first elastomer composition is in an uncross linked state and the second elastomer composition is crosslinked” is directed to the method of manufacture and such limitations fail to further define the structure of the claimed tire article (no evidence that the disclosed process results in a materially different tire article).  It is also noted that Fliermans (Column 5, Lines 43+) states that “it is understood that a substantial number of vulcanization products persist in the treated crumb rubber”, such that the second elastomer is in fact in a crosslinked or vulcanized sate when it is combined with a virgin or unvulcanized first elastomer.    
Regarding claims 21 and 22, Fliermans teaches crumb rubber loadings in accordance to the claimed invention (Column 9, Lines 62+).
With respect to claims 23 and 24, as detailed above, a fair reading of Fliermans suggests a second elastomer composition having inferior mechanical properties, such as the shear 
As to claims 25 and 26, given that the elastic shear modulus G’ in the exemplary first elastomer composition is 2.679 MPa, it reasons that the complex modulus would fall within the claimed range.  It is emphasized that (a) the complex modulus is the square root of the sum of the square of the viscous shear modulus G” and the elastic shear modulus G’ and (b) Fliermans is directed to any number of tire applications and it is well recognized that different mechanical properties are desirable in different tire components.        
As to claims 27 and 28, a fair reading of Fliermans suggests the use of large crumb rubber loadings, including those required by the claimed invention (Column 9, Lines 62+ and Column 11, Lines 1-32).
Regarding claim 29, tire rubber compositions include any number of conventional additives, including antioxidants (provides protection against oxygen).
With respect to claims 31-33, Fliermans teaches the use of a wide variety of crumb rubber sizes, including 200-40 mesh sizes (corresponds with a size between 0.074mm and 0.4 mm) (Column 5, Lines 65+).
As to claims 34-37, Fliermans teaches a tire component including a certain loading of crumb rubber (recycled rubber) since it reduces costs while providing acceptable properties (some properties are even improved).  Fliermans also states that such a tire component can essentially be any tire component, such as those in the sidewall, the bead, the carcass, the tread, and the crown.  This disclosure would be recognized as including sidewall layers or 
With respect to claims 38-44, as detailed above, a fair reading of Fliermans suggests the manufacture of a wide variety of tire components having crumb rubber or recycled rubber (carcass, beads, sidewall, tread, crown, etc.).  This would include any number of tire rubber components, as the benefits of reduced costs and acceptable properties are not limited to a single tire component.  
Regarding claims 42, 44, it is extremely well known and conventional to include an innerliner formed with butyl rubber (represents a fundamental tire component in modern day tires that provides protection against airflow into the tire body).  Also, antioxidants are conventionally included in any number of tire components to provide protection against oxygen.
Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the process of Fliermans devulcanizes or un-crosslinks the particulate rubber which involves very complex production equipment and a high production cost.  First, as detailed above, the claims include product by process limitations and 
	Applicant further points to Table 1 and argues that the claimed composition affords mechanical properties that are markedly more favorable to preserving the particles of the incorporated material and ensuring a better durability of the whole.  As detailed above, rubber composition of Fliermans similarly includes a first elastomer having superior mechanical properties, in relation to a second elastomer, and as such, any realized benefits would similarly be expected to be present in the composition of Fliermans.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 19, 2021